Order
PER CURIAM.
Clyde Poindexter appeals from the motion court’s denial of his Rule 29.15 motion for post-conviction relief. In his sole point on appeal, Poindexter claims the motion court clearly erred in denying his motion because he established that trial counsel failed to act as a reasonably competent attorney when he failed to interview or depose State’s witness Samuel Burroughs so as to discover the nature of Burroughs’ testimony at trial, and when he failed to object to Burroughs’ expert testimony.
Affirmed. Rule 84.16(b).